Case 7:19-cv-08403-VB Document 8 Filed 09/27/19 Page 1 of 9

MEMORANDUM ENDORSEMENT

Kuhl v. U.S. Bank Trust National Association et al.,
19 CV 8403 (VB)

In the attached submission, plaintiff, proceeding pro se, requests for the second time that
the Court issue an Order to Show Cause why the Court should not direct defendant Rushmore
Loan Management Services LLC to release insurance settlement funds to plaintiff. (Doc. #7).
Plaintiff states he has served all defendants and has been served in a foreclosure action.

Plaintiffs request is DENIED.

Plaintiff has not shown he would be entitled to a preliminary injunction. In particular,
plaintiff fails to show likelihood of success on the merits, or a serious question going to the
merits. Red Earth LLC v. United States, 657 F.3d 138, 143 (2d Cir. 2011) (internal quotations
omitted).

This case will proceed in the ordinary course. If, indeed, defendants were properly
served, they must respond within 21 days of being served. Fed. R. Civ. P. 21(a).

The Clerk is directed to mail a copy of this Order to plaintiff at the address on the docket.

Dated: September 27, 2019
White Plains, NY SO ORDERED:

Juul,

Vincent L. Briccetti
United States District Judge

 

 

 

 
Case 7:19-cv-08403-VB Document 8 Filed 09/27/19 Page 2 of 9
Case 7:19-cv-08403-VB Document 7 Filed 09/26/19 Page 1 of 8

U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NY (White Plains)

 

Xx

JONATHAN KUHL |
: INDEX: 19-cv-8403- Ve

Plaintiff
V.

U.S. BANK TRUST NATIONAL
ASSOCIATION , NOT IN ITS INDIVIDUAL
CAPACITY BUT SOLELY AS OWNER
TRUSTEE FOR LEGACY MORTGAGE

 

ASSET TRUST 2018GS-1, MTGLQ >: AFFIDAVIT IN
INVESTORS, LP and RUSHMORE LOAN : FURTHER SUPPORT OF
MANAGEMENT SERVICES LLC : ORDER TO SHOW
: CAUSE
Defendants :
x

JONATHAN KUHL states as follows under penalty of perjury:

1. Currently pending before the court is a motion I brought on by Order to
Show Cause on September 10, 2018. [Docket 1] On September 18, 2019, the court
declined to sign the OSC seeking a hearing [Docket 2] because (a) All of the
defendants had not been served with the summons and complaint, and (b)
Although I had been served with a lis pendens indicating I was the defendant in a
foreclosure action, I had not in fact been served with a summons and complaint,
and therefore could not demonstrate the likelihood of immediate harm.

2. All defendants have since been served. As follows;

 

 

 
Case 7:19-cv-08403-VB Document 8 Filed 09/27/19 Page 3 of 9
Case 7:19-cv-08403-VB Document 7 Filed 09/26/19 Page 2 of 8

(a) U.S. Bank Trust N.A. both as an individual and as Trustee by service
of two copies on a bank officer designated to accept service in
Minneapolis on September 13, 2019.

(b)Rushmore Loan Management Services LLC its designated agent for
service by service on September 30, 2019. (Rushmore had refused
service and directed the process server to its registered agent).

(c) MTGLQ Investors LP on September 24, 2019 on CT Corporation,

which it has designated as its agent for service in New York.

3. PDF copies of the respective service affidavits which I received as e-
mails are attached. When I have the originals they will be filed with the clerk.

4, In turn, I was personally served in a foreclosure action brought by U.S.
Bank National Association yesterday. Any delay in service on me was not because
of any evasiveness by me as I took no steps to avoid service.

5. The OSC seeks the release of more of the $151,877 in an insurance claim
due to me to rebuild garage and shop at my home which had burned to the ground
in February.

6. On April 12, 2019, the insurance company sent the $151,877 to
Rushmore, the loan servicer for U.S. Bank Trust N.A., my apparent mortgage
holder which funds were placed in escrow. Rushmore then told me on April 22,

2019 it was sending me one third of the insurance proceeds ($50,625) but in fact

 

 
Case 7:19-cv-08403-VB Document 8 Filed 09/27/19 Page 4 of 9
Case 7:19-cv-08403-VB Document 7 Filed 09/26/19 Page 3 of 8

only sent me $25,000. It said it would send me an additional one third (or another
$50,625) when the work was 40 percent completed. On July 9, 2019, a Rushmore
agent inspected the work in progress and told me he was advising the loan servicer
that the work was 50 percent completed.

7. Rushmore representatives offered different excuses as to what it had not
sent the balance of the first $50,625 it agreed it was sending, as well as the second
$50,625 payment due now when the work is 40 percent complete.

8. However, on receipt of this lawsuit, Rushmore sent me another $12,000
which I received today. This still leaves me $13,625 short of the initial promised
$50,625 payment and the second $50,625, altogether $6%,250. With the receipt of
these monies, I am confident I can get more workshop up and running, complete
outstanding contracts, and bring any mortgage arrears current.

9. J ask that the court now sign the Order to Show cause and schedule a
hearing in which this issues of insurance claim payments can be resolved, together
with such other and further relief as the court deems just.

10. I swear under penalty of perjury the above statements are true.
Respectfully,

uae

Jonathan Kuhl Dated: September 25, 2019

 

 
Case 7:19-cv-08403-VB Document 8 Filed 09/27/19 Page 5 of 9
Case 7:19-cv-08403-VB Document 7 Filed 09/26/19 Page 4 of 8

Copies of Affidavits of

Service on All Defendants

 

 

 
Case 7:19-cv-08403-VB Document 8 Filed 09/27/19 Page 6 of 9
Case 7:19-cv-08403-VB Document 7 Filed 09/26/19 Page 5 of 8

AO 440 (Rev, 06/12) Sunmonsin a Civil Action. (Page 2)
Givil Action No. 19CV8403

| PROOF OF SERVICE :
(This sectidn should not be filed with the court anlesy required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and tile, if any) Rushmore Loan Management Services LLC was received by
me on.(date) 9/20/19.

[] I personally served the summons-on the individual at (place)
or ,

___ on (date)

f_]  Lleft the summons at the individual's residence or usual place. of abode with.(vame)- 3a

, * . ; trim eens
person ot suitable age-and discretion who-resides there, on (date) , and mailed a copy
to the individual’s last known address; or oe

[X] I served the stimmons on Guame of individual). Lai Saevang , who is designated by law-to accept service of
, Process on behalf of (name of organization) Rushindre Loan Management Setvices LLC on (date) 9/20/19 ; or

 

 

 

 

[ "| T returned thé sutnmons unexecuted becatise: _ OF
Pe) Other: 3 or
My fees are $ oo for travel and $ /S%. ce __ for services, for a total of $1S@.0@>

 

I declare under penalty of perjury that this information is true.

Date: 9/20/10

ON server's signature
Katrina Williams,
Process Server, Sacramento County Reg,# 2015-10

 

Printed name and title

fe! HE Pile, Seeronsectt CAPRI.
‘ Server's address >

Additional information regarding atfempted service, éfc,:

The Agent for Service of Rushmore Loan Management Services LLC ig CSC Lawyers Incorporating Service at 2710 Gateway

Oaks Drive, Suite 150N, Sacramento, CA 95833. Lai Saevang (A/F/25/Blonde&Brown/5’6"/135) js an employee of CSC

Lawyers Incorporating Service, and.is authorized to accept service on behalf of Rustimoré Loan Management Services LLC,

 

 
9/25/2019

{

Case 7:19-cv-08403-VB Document 8 Filed 09/27/19 Page 7 of 9
Case 7:19-cv-08403-VB Document 7 failed, 09/26/19 Page 6 of 8

Court File # 19cv-8403-VLR
U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NY (White Plains)

 

JONATHAN KUHL,

Plaintiff,
vs.

AFFIDAVIT OF SERVICE

U.S. BANK TRUST NATIONAL : ASSOCIATION , NOT IN ITS INDIVIDUAL
CAPACITY BUT SOLELY AS OWNER : TRUSTEE FOR LEGACY MORTGAGE
ASSET TRUST 2018GS-1, MTGLQ : INVESTORS, LP and RUSHMORE LOAN
MANAGEMENT SERVICES LLC, :

Defendant,

 

State of Minnesota)
County of Dakota)SS

   

|, Andy Lonergan, being over the age of 18 and not a party lo this action, hereby certify and return that f served the SUMMONS IN A
CIVIL ACTION; COMPLAINT and, in the above titled action

upon LEGACY MORTGAGE ASSET TRUST 2018G5-1,
at:
US BANK
800 NICOLLET MALL
21ST FLOOR
MINNEAPOLIS, MN 55402 “
HENNEPIN Counly Minnesota
on:
September 13, 2019, at 2:30 pm

by handing to and leaving with DAWN EVANS , a MANAGING AGENT who is aulhorized to accept service a true and correct copy
thereof
| declare under penally of perjury that everything | have siated in this document is true and correct. Minn. Stat. § 358.116.

 

Andy Lonergan
Arden Process Services L.L.C

September 19, 2019
Date

 

https://www.servemanager.com/documents/ulf4rP39CoszYsuY Tbgeo-g/readonly 14

 

 

 
Case 7:19-cv-08403-VB Document 8 Filed 09/27/19 Page 8 of 9
Case 7:19-cv-08403-VB Document 7 Filed 09/26/19 Page 7 of 8

U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NY (White Plains)

 

x
JONATHAN KUHL :
: INDEX: 19-cv-8403

Plaintiff
vo.

U.S. BANK TRUST NATIONAL
ASSOCIATION , NOT IN ITS INDIVIDUAL
CAPACITY BUT SOLELY AS OWNER
TRUSTEE FOR LEGACY MORTGAGE

 

ASSET TRUST 2018GS8-1, MTGLQ : AFFIDAVIT
INVESTORS, LP and RUSHMORE LOAN : OF SERVICE
MANAGEMENT SERVICES LLC :
Defendants
x

NORA VAZQUEZ being sworn states and deposes as follows:

1. Iam over 18 years if age, I am not a party to this action and I reside in
New York state.

2. I served the herein summons and complaint on the defendant MTGLQ
Investors LP on September 24, 2019 around | p.m., by handing a copy to
the party at CT Corporation, 28 Liberty St., 42" Floor who said that firm
was agent for service of MTGLQ and she was authorized to accept it.

3. She around 5’8” in height, with light brown hair and appeared to be of
Indian extraction. .

4. I swear under penalty of perjury that the above statements are true.
Respectfully,

Nora Vazquez

Dated: September 25, 2017

 

 

 
 

cv-08403-VB Document 8 Filed 09/27/19 Page 9 of 9

Case 7:19-

 

 

Filed 09/26/19 Page.&of 8

°

cv-08403-VB_ Document 7

Case 7:19

'

‘uleBe » a|okoad asko/q '8ISeM JetINsugs-jsod. LOY apew sj adojeaue sity,

 

 

 

 

PRIORITY
* MAIL *
EXPRESS"

OUR FASTEST SERVICE IN THE U.S.

Wo"

WHEN USED INTERNATIONALLY,
A CUSTOMS DECLARATION
LABEL MAY BE REQUIRED.

5 —=

’ WM For pickup or USPS Tracking™ , Visit USPS.com or call 800-222-1811.

 

Meemre pe ete ee

 

oy : TOLL
pan ‘ 1007 - 40601 ~~

beDs 50

R2305K197208-04

’

 

= PRIORITY
UNITED STATES :
MAIL
Bad POSTAL SERVICE» EXPRESS® Hl | | | | [ WA |

EE 504 000 455 US

FROM: pease erin

Q ox wwe, -
neu WT: UM.
ae wir, AG if

NO —U

PHONE (

Federal Agency Acct, No. or Postal Service™ Acct. No. '

  

— CETSE ray EE es

 

 

 

 

 

 

 

 

 

 

 

 

 

 

US Dt-bay (Cle-ay Omitay Doro:
. Sa FO ZIP Code Scheduled Delvary Data
PMSA EEN OR Oe een ; ee OP 7
L] SIGNATURE REQUIRED Noje The maier must check the “Signature Required” bax II the male: | ° J.” —o*—S Deo ZS
: On) Fu " sation ORS) F COD serviess OA 4) | |, ; 6
Purchases Ream Receipt service, if tha box isnot checked, the Postat Service wllleave the Remin the ag a .
mail receptacte or olher secure location without altempling to obtain ths addressee’s signature on dalvery. Gate ioe Shand Dedrery Tine Insurance Fas SOD Fee
Delivery Options , (J 1030Am [] 300PM
a No Saturday Delivery (delivered next business day) j 1 Ni $ 3
Jay/Hofiday Delivery F ired (additional fee, where avatlable*} -
y st 1
FI 10:90 AM Delivery Required (addionel fea, where available”) 730 AM Dellvary Fee Frturs Receipt Feo | Uve Animal
*Reler to USPS.com® ar local Past Office™ for availability. Tansportation Fae
TOs wucase Print PHONE( } $s $ $
SundayHolday Premium Fes | Total Postage & Fees
Cente, nuk rane
Ss ty 4 tot? CO _*
US va nead
ye a wove RN ¢
4

be Yy Le phous dass aE

ZIP + 4" (US, ADDRESSES ONLY)

 

 

}& 2 of

 

 

 
